Citation Nr: 0824079	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-21 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment of unauthorized medical expenses for 
medical care received at Saint Francis Hospital from May 5, 
2004, through September 30, 2004.


REPRESENTATION

Appellant represented by:	Robert B. Sartin, Attorney At 
Law 


WITNESS AT HEARING ON APPEAL

Robert B. Sartin


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had reported active duty service from April 1969 
to May 1971.  According to the record, the veteran died on 
November [redacted], 2004.  The appellants in this case are seeking 
payment for medical services rendered to the veteran prior to 
his death. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations by the Department of 
Veterans Affairs Medical Center (VAMC) in Muskogee, Oklahoma.  
A notice of disagreement was received in January 2006, a 
statement of the case was issued in June 2006, and a 
substantive appeal appears to have been submitted in July 
2006, although a copy does not appear to be of record.  A 
VAMC hearing was held in front of a panel in October 2006.  

By way of background, in September 2004, the VAMC approved 
payment of private medical expenses incurred at Saint Francis 
Hospital by the veteran from March 24, 2004 to March 31, 
2004.  Subsequently, in March 2006, the VAMC extended 
approval of payment for private medical expenses through May 
4, 2004.  Further, according to the record, the veteran was 
in possession of Medicaid coverage between October 1, 2004 to 
November [redacted], 2004, the date of the veteran's death, which the 
appellants have acknowledged and, in turn, indicated that 
they do not dispute that the VA is not obligated to pay 
medical expenses during this period.  Thus, the appellants' 
claim for medical expenses is from May 5, 2004 to September 
30, 2004, as set forth on the front page of this decision.    


FINDINGS OF FACT

1.  The veteran was not service-connected for any disability.

2.  The veteran received medical care at Saint Francis 
Hospital from May 5, 2004 through September 30, 2004.

3.  The evidence does not reveal that VA approved a request 
for prior authorization for the medical services in question.

4.  Delay in treatment would have been hazardous to life and 
health.   

5.  A VA facility was not feasibly available at the time the 
veteran received treatment at Saint Francis Hospital from May 
5, 2004, through September 30, 2004.


CONCLUSION OF LAW

The criteria for the existence of a medical emergency and a 
not feasibly available VA facility have been met for care 
received at St. Francis Hospital, from May 5, 2004, through 
September 30, 2004.  38 U.S.C.A. §§ 1725, 5107 (West 2002); 
38 C.F.R. §§ 17.120, 17.121, 17.1000, 17.1002 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellants are seeking entitlement to payment for 
unauthorized medical expenses incurred from May 5, 2004, 
through September 30, 2004.  Initially, in adjudicating a 
claim for reimbursement of medical expenses, the Board must 
make a factual determination as to whether VA gave prior 
authorization for the non-VA medical care that the veteran 
received in a private facility from May 5, 2004 through 
September 30, 2004.  See 38 U.S.C.A. § 1703(a); see also 38 
C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994).  In 
this case, the appellants have never claimed that they had 
any prior authorization from VA for medical treatment at St. 
Francis Hospital from May 5, 2004 to September 30, 2004, and 
there is no evidence in the record of such authorization.  
Thus, this fact is not in dispute. 
  
To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public (or Federal) hospital not operated by VA, or of any 
medical services not previously authorized including 
transportation may be paid on the basis of a claim timely 
filed, under the following circumstances:

(a)  Care or services not previously authorized were rendered 
to a veteran in need of such care or services: 

(1)  For an adjudicated service-connected disability;

(2)  For nonservice-connected disabilities associated with 
and held to be aggravating an adjudicated service-connected 
disability;

(3)  For any disability of a veteran who has a total 
disability permanent in nature, resulting from a service-
connected disability;

(4)  For any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C.A. § Chapter 31 and who is medically 
determined to be in need of hospital care or medical services 
for reasons set forth in 38 C.F.R. § 17.48(j); and

(b)  Care and services not previously authorized were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health, and

(c)  VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick 
v. West, 11 Vet. App. 45, 49 (1998).

The veteran did not meet all of the criteria of 38 C.F.R. § 
17.120(a) because service connection was not in effect for 
any disability.  Additionally, there was no evidence that the 
veteran was participating in a rehabilitation program.  The 
provisions in 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet.App. 334 (June 
1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met]; compare Johnson v. Brown, 7 Vet. App. 
95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned].  Thus, 
the Board need not address (b) and (c), although this 
criteria will be discussed in more detail below.  

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177.  
The provisions of the Act became effective as of May 29, 
2000.  To be eligible for reimbursement under this authority 
the veteran has to satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e)  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002.

Again, this criteria is conjunctive, not disjunctive; thus 
all criteria must be met.  See Melson, supra.  

The record shows that on March 24, 2004, the veteran 
sustained multiple trauma related injuries from a 
pedestrian/motor vehicle accident.  Essentially, the veteran 
was standing behind a van/trailer when it backed over him.  
As payment for the treatment received from the date of the 
accident through May 4, 2004 is not in dispute, the Board 
will address the veteran's treatment course following this 
period.  

An August 2004 hospital discharge summary showed that on May 
2, 2004, the veteran's vecuronium was weaned and he had 
become more alert and oriented.  However, on May 5, 2004, the 
veteran underwent surgery at Saint Francis where an open 
reduction internal fixation right anterior column/anterior 
walk, pelvic acetabular fracture was done as well as an open 
reduction internal fixation right iliac wing and crest 
fracture.  After the operation, the veteran was taken 
directly to the intensive care unit for recovery in stable 
condition.  On May 22, 2004, the veteran was changed back to 
volume with ventilation without difficulty and was able to 
tolerate ventilatory weaning in small changes.  Chest tubes 
were removed on May 13, June 10 and June 15, 2004.  During 
the course of his hospitalization, the veteran required a 
Clinitron bed.  Importantly, the discharge summary noted that 
it was thought at one time that the veteran would go to a VA 
facility; however, on July 10, 2004, the veteran was accepted 
for long-term acute care at Select Specialty.  Due to funding 
problems, the veteran had to wait for a scholarship bed, 
which became available on July 16, 2004, so he was 
transferred on that date in improved and stable condition.  

However, on August 23, 2004, since he was suffering from 
malnutrition, the veteran was transferred back to St. Francis 
where he underwent a jejunostomy for placement of a feeding 
tube.  Subsequently, in September 2004, the veteran underwent 
laparotomies for bowel obstruction and fascial evisceration.  
It appears that around October 25, 2004, the veteran was 
transferred to another long term care facility.  However, 
subsequently, on November [redacted], 2004, the veteran died.  

In support of their claim, the appellants have submitted two 
private opinions: a January 2006 opinion from the Trauma 
Director at Saint Francis Hospital, S.K., M.D.; and a January 
2006 opinion from the Trauma Program Manager at Saint Francis 
Hospital, S.W., R.N.  Dr. S.K.'s opinion outlined the 
veteran's course of treatment and indicated that at various 
times during his stay at the hospital, the veteran was 
sufficiently stable to be transferred to a VA facility.  
However, he further provided that despite repeated requests, 
neither the VA facility in Muskogee, Oklahoma or the VA 
facility in Oklahoma City, Oklahoma was either willing or 
able to accept the veteran.  The opinion concluded that 
during the majority of his stay at Saint Francis, the veteran 
was not sufficiently medically stable as to be transferred to 
a VA facility without serious risk of additional harm or 
death.  The veteran's significant on-going medical 
complications made him an unsuitable candidate for transfer.  
Once the veteran attained a sufficiently stable medical 
condition so as to be transferred without risk to his life, 
VA refused, despite repeated requests to accept him.  As a 
result, the veteran was transferred to a long-term care 
facility.  Unfortunately, the veteran's condition continued 
to worsen and he was subsequently readmitted to St. Francis 
on two different occasions.  Both subsequent readmissions 
were emergent, and his stay at Saint Francis was only long 
enough to stabilize him to a point where he could return to a 
long term care facility.  

S.W.'s opinion extensively outlined the veteran's hospital 
course and provided names of persons who were contacted at 
the VA concerning the veteran's care.  She noted that the 
veteran's medical needs were discussed in detail and VA staff 
reported that the Muskogee facility would not be able to 
provide the complex services that the veteran required and 
requested that communication be re-initiated with the VA 
hospital in Oklahoma.  She noted that it was reported that 
the VA could not accept the veteran because it was thought 
that he had Medicare benefits.  However, subsequently, 
documentation was received that the veteran did not have 
Medicare benefits.  Contact was again established with the VA 
system and efforts to accomplish transfer were re-initiated.  
At one point, in early July, it was noted that VA had 
requested that the veteran's transfer occur as soon as he was 
medically stable.  However, it was determined that the 
veteran needed a flap grafting of his decubitii and that this 
procedure was not available at the VA so transfer was 
delayed.  The letter noted that contacts with the VA were 
maintained during this time and discussion included potential 
transfer to the Muskogee VA or to a nursing home with VA 
benefits.  It was ultimately determined that the VA system 
did not have a contract with a nursing home capable of 
providing care for a ventilator dependent patient and the 
veteran could not be accepted at that time.  The opinion then 
stated that on July 16, 2004, the veteran was transferred to 
Select Specialty as a hospital "scholarship" patient.  As 
ventilator weaning was unsuccessful as well as attempts to 
achieve oral feeding, the veteran was transferred back to 
Saint Francis on August 23, 2004.  The veteran underwent a 
jejunostomy for placement of a feeding tube and subsequent 
laparotomies in September 2004.  It was the physicians' 
opinion that the veteran would require both long term 
parenteral nutrition and ventilator support.  Efforts at 
achieving transfer for the veteran to a nursing home capable 
of providing ventilator management were reinstituted.  VA 
staff determined that the veteran's need for parenteral 
nutrition necessitated special medical evaluation and 
approval prior to transfer.  A VA case manager requested that 
the veteran be transported to the VA; however, prior to the 
transfer, Saint Francis was directed to contact a Dr. W.L. at 
the VA to discuss the veteran's ongoing needs.  Dr. W.L. 
determined that he could not assume responsibility for 
managing the veteran's parenteral nutritional therapy.  
Arrangements were ultimately made for the veteran's transfer 
to an appropriate nursing home, which occurred on October 25, 
2004.   

Importantly, treatment notes from the VAMC documenting 
correspondence concerning the veteran showed that on March 
24, 2004, a Dr. K.G. stated that "We are not a trauma 
facility and I would not be inclined to try to transfer 
here."  Another May 25, 2004, note provided that the same 
doctor was notified that the veteran was still at the 
hospital and the hospital representative indicated that he 
was still not stable to transfer.  Dr. K.G. responded that 
she was not going to get involved in the veteran's care at 
this point.  There appeared to be some issue as to how long 
it took to determine that the veteran did not have Medicare.  
However, the doctor then stated that "We are not a trauma or 
long term care facility.  At some point, he could have 
transferred to a VA facility."  Further, an August 25, 2004 
call record indicated that the veteran was on ventilator for 
respiratory failure.  A follow up August 26, 2004 note 
indicated that per Dr. K.G., VA would prefer to not get 
involved in this long term patient.  

A January 2005 clinical review by a registered nurse at the 
VAMC for the period of August 23, 2004 to October 25, 2005 
found that a lay person would perceive the veteran's 
condition as a medical emergency.  However, it was found that 
the veteran was able to travel to the nearest VA facility, 
but VA facilities were not feasibly available.  Nevertheless, 
he still disapproved the payment of expenses.  Further, a 
June 2006 clinical review for the period of August 23, 2004 
to October 25, 2004 showed that Dr. K.G. found that a lay 
person would not perceive the condition as a medical 
emergency and VA facilities were feasibly available.  Thus, 
she recommended disapproval of payment for medical expenses.  
A Dr. W.D also signed off on disapproving payment of medical 
expenses. 
 
At an October 2006 VAMC hearing before a panel, the 
appellants' representative testified concerning the veteran's 
hospital course and reiterated the numerous contacts made 
with the VA during this period as well as attempts to 
transfer the veteran.  

A handwritten October 2006 opinion by Dr. K.G., one of the 
panel members, stated that she recommended original approval 
dates of March 24, 2004 to May 4, 2004 and indicated that the 
August 23, 2004 to September 25, 2004 hospitalization began 
as an elective transfer for feeding tube placement, which 
could have been done at VA.  Another panel member, Dr. W.D. 
concurred with her opinion in November 2006.  

Initially, the Board finds that the requirements set forth in 
subsection (a) and subsections (d) through (i) of the 
Millennium Bill have been met.  With regard to subsection (b) 
of the Millennium Bill, based on a review of the record and 
given the serious nature of the veteran's injuries, it does 
not appear to be in dispute that the veteran required long 
term medical care at an appropriate medical facility.  Thus, 
the Board finds that the medical evidence of record clearly 
shows that a medical emergency existed in that the veteran 
continued to need medical care and to not receive such care 
would have been hazardous to life and health.  

It appears that the primary question hinges on the fact of 
whether a VA facility was feasibly available at the point 
when the veteran was stable for transfer.  "Feasibly 
available" is not defined in the relevant statute or 
regulation.  See 38 U.S.C.A.  § 1728; 38 C.F.R. § 17.120.  
However, the provisions of 38 C.F.R. § 17.53, also for 
application, state that a VA facility may be considered as 
not feasibly available when the urgency of the applicant's 
medical condition, the relative distance of the travel 
involved, or the nature of the treatment required makes it 
necessary or economically advisable to use public or private 
facilities.  38 C.F.R. §§ 17.52, 17.53.  

While the VAMC concluded that a VA facility was feasibly 
available, there has been no indication as to what facility 
was available, and whether the facility could have provided 
the type of care needed by the veteran.  Importantly, two 
private medical opinions clearly indicated that despite 
numerous attempts to transfer the veteran to a VA facility, 
it was always determined that a VA facility was not available 
in that it could either not meet the needs of the veteran or 
simply did not want to undertake the veteran's care.  These 
opinions give a detailed description of the veteran's care 
and provide information concerning specific contacts with the 
VA concerning transferring the veteran.  Moreover, the 
opinion by S.W. gives specific names of persons at the VA who 
were spoken too concerning the veteran's care, including Dr. 
K.G who determined in her October 2006 opinion that VA 
facilities were feasibly available.  Significantly, the 
opinions are supported by the VA treatment notes, which in 
May 2004 and again in August 2004 provided that Dr. K.G. 
indicated that the VA was not a trauma facility and, in turn, 
did not want to undertake the care of the veteran.  In sum, 
the Board finds that the VAMC finding that a VA facility was 
feasibly available is not supported by any rationale.  
Although the record shows that the veteran was stable enough 
at times for transport, it clearly demonstrates that a VA 
facility capable of providing care was not available.  Thus, 
based on the evidence of record, the Board must conclude that 
a VA facility was not feasibly available to render treatment.  

In consideration of the entire record, the Board finds that 
treatment was for an emergent condition and a VA facility was 
not feasibly available to render the veteran care from May 5, 
2004, to September 30, 2004.   

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A.  
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue on appeal, the 
satisfaction of VCAA requirements is rendered moot. 




ORDER

Treatment received at St. Francis Hospital from May 5, 2004, 
through September 30, 2004, was for an emergent condition, 
and a VA facility was not feasibly available.  The appeal is 
granted.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


